DETAILED ACTION
Applicant’s amendment filed 8/3/2021 and 9/3/2021 have been fully considered. 
Claims 1-2, 4-7, and 10-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Claim Rejections - 35 USC § 112
Claims 5, 10, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the skew”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the user device”, perhaps “the client device” introduced in claim 1 was intended. There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites two instances of “the one or more processors”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the user device”, perhaps “the client device” introduced in claim 1 was intended. There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites two “an access management systems”, and then refer to “the AMS”, making it indefinite how many access management systems are intended to participate in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “the user device”, perhaps “the client device” introduced in claim 1 was intended. There is insufficient antecedent basis for this limitation in the claim. 
This is not intended to be a complete list of such indefiniteness issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419